December 20, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

   IN THE MATTER OF THE MARRIAGE OF RACHEL LYNN BEVERLY AND
                  CHAD ASHLEY BEVERLY, Appellant

NO. 14-11-00686-CV

                               ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 8, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by IN THE
MATTER OF THE MARRIAGE OF RACHEL LYNN BEVERLY AND CHAD
ASHLEY BEVERLY.
      We further order this decision certified below for observance.